Citation Nr: 1624779	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for joint pain in the low back, mid-back, bilateral knees and sensory changes claimed as fibromyalgia due to medically unexplained chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active military duty from March 1989 to June 1993, which included service in the Persian Gulf theatre-of-operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a Board hearing in March 2016.  A transcript has been associated with the claims file.  The Veteran submitted additional evidence with a waiver of his right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's joint pain of the low back, mid-back, bilateral knees and sensory changes is attributed to a medically unexplained chronic multisymptom illness, diagnosed as fibromyalgia. 



CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.71 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Legal Principles

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of "chronic qualifying disability" that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran reports that he first started having multi-joint pain in 1993.  See March 2016 Hearing Transcript.  The Veteran's service treatment records indicate that he was first treated for body ache, chills, and headaches in January 1993.  See Service Treatment Records.  Further, the Veteran reported frequent or severe headache, ear, nose or throat trouble, cramps in legs, recurrent back pain, and frequent trouble sleeping during his separation examination.  Id. 

The Veteran was afforded a VA examination in June 2011.  The Veteran complained of join pain to include low back, mid back, right knee, and left knee.  He also complained of sensory changes.  He further reported that he was frequently tired, particularly in the morning, that he had red eyes and got headaches.  He reported abdominal pain and intermittent noncardiac chest pain.  He complains of acid-type diarrhea at times interspaced with constipation.  He also reported that his right knee and leg get weak and numb, intermittent jaw pain, ringing in his ears and multiple other conditions.  

The examiner indicated that there was, "absolutely no complaint for which there is not a perfectly simple straight forward biomechanical and physical causation.  Most of the causation of his symptoms are his sleep position, which is in the low-crawl position, currently with his right knee pulled up.  His tiredness comes from his twisted sleep apnea, chest down with the neck turned hard to the right, and his not using the continuous positive airways pressure allows this to continue when that would offset the sleep position.  His left shoulder problem is myofascial spasm due to an infraspinatus strain/sprain.  His sensory dysfunction is normal myofascial spasm to cold exposure of self-induced, biomechanically spastic trapezius, rhomboids, and levator scapulae muscles.  There is no evidence of Gulf War Syndrome."  Notably, although the examiner attributes the Veteran's tiredness to his sleep apnea, he does not discuss why the Veteran's sleep apnea diagnosis is not considered a sign or symptom of undiagnosed illness within the meaning of 
38 C.F.R. § 3.317(b)(8), (9).   

The Veteran was afforded an additional VA examination in April 2012.  The examiner opined that the Veteran did not have any diagnosed illnesses for which an etiology was not established.  The examiner also noted that all diseases were of clear and specific etiology and diagnosis and all were less likely than not incurred in or caused by toxic/environmental exposure in Southwest Asia.  The examiner further stated that the subjective claim of sensory dysfunction was a more accurate diagnosis of paresthesia secondary to chronic back strain which was a disease of specific etiology and was less likely than not incurred in or caused by toxic/environmental exposure of Southeast Asia.  The examiner noted a diagnosis of fibromyalgia in 2011 by the Veteran's primary care physician.  The examiner also stated that there was no medication required for control of fibromyalgia.    
The examiner indicated that the Veteran reported joint pain in the thoracolumbar spine, knee, lower leg, shoulder, and arm.  The examiner reported that the Veteran's physical examination was otherwise normal.  The examiner opined, "The Veteran contends he has Gulf War undiagnosed illness/fibromyalgia manifested by joint pain in the low back, mid back, right and left knees and sensory dysfunction. . . . [There is a] subjective claim of fibromyalgia, with no fibromyalgia on exam, more accurate diagnosis is back strain, osteoarthritis lumbar and thoracic spine, left and right knee strain, osteoarthritis of left and right patellofemoral joints, all diseases of clear and specific etiology and diagnosis and all less likely than not incurred in or caused by the claimed in service injury, event or illness of toxic/environmental exposure of Southeast Asia."  The June 2011 VA examination notes that knee radiographs demonstrated "mild patellofemoral joint osteoarthrosis."  Notably, prior to the Veteran's June 2011 VA examination, the Veteran's VA treatment records were silent for any diagnoses or treatment for osteoarthrosis/osteoarthritis.  The Board notes that although the VA examiner attributes the Veteran's joint pain to osteoarthritis, the examiner does not address the onset of the Veteran's osteoarthritis or reconcile the Veteran's complains of joint pain in service with the date of his 2011 osteoarthritis diagnosis.    
Finally, the Veteran was afforded an additional VA examination on January 2016.  The examiner discussed the Veteran's medical and post-service employment history.  The examiner also noted that the Veteran had been prescribed venlafaxine for fibromyalgia.  The examiner indicated that the Veteran appeared to have some tender points and had an exaggerated pain response to light touch and to straight leg raising.  She further noted that aspects of his self-reported history are not consistent with fibromyalgia.  "Sensation exam was no [sic] reproducible, but was at the end, intact.  Diagnosis-no diagnosis related to fibromyalgia or arthralgias.  Although treatment notes show a diagnosis of fibromyalgia, inconsistent self-reported history, symptomatology, some of which is not explainable, and inconsistent exam findings, is not suggestive of a diagnosis."  The examiner opined that it was less likely than not that the Veteran has a chronic disability pattern related to environmental hazards in Southwest Asia.  "His back and knee symptoms have been covered by previous DBQs.  He stated he has sleep apnea.  Sleep apnea is a diagnosis with specific etiology.  He is already service connected for headaches."     
The Veteran also submitted medical opinions from his medical treatment providers. 
Dr. B.A.G., a physician and expert in Gulf War illness, was the Veteran's primary care provider from 2008 to 2015.  In a March 2010 VA treatment note, she opined that the Veteran qualified for "Gulf War Syndrome" based on his reported symptoms of fatigue, muscle pain, knee joint pain, low and mid back pain, headaches, and sensory changes.   
In a February 2016 letter, Dr. B.A.G. noted that the Veteran reported symptoms including chronic frequent migraine headaches, cognitive problems/brain fog, chronic fatigue, sleep problems/insomnia, muscle pain and muscle cramps, cough, sinus pain, multiple chemical sensitivity, mood swings; diarrhea, and twitching/jumping muscles.  She further stated:
In this Persian Gulf War Veteran, these symptoms paint a fairly classical picture of Gulf War illness, the term the Institute of Medicine has designated as most appropriate for the condition. (The VA prefers to adhere to the designation "chronic multisymptom illness," though this fails to distinguish among many conditions from undiagnosed hypothyroidism to vitamin D deficiency.)  [The Veteran] meets the requirements from each of the two criteria for this condition that are now considered to represent the standard for diagnosis, and are recognized by the Institute of Medicine and the Department of Defense as such. 
In her letter, Dr. B.A.G. also provided a detailed rationale for why each of the Veteran's reported symptoms were indicative of a Gulf War-related chronic multisymptom illness.  
The Veteran also submitted a letter from his current primary care physician, Dr. J.M.  See March 2015 Hearing Testimony.  In an October 2015 letter, Dr. J.M. of the San Diego VA Medical Center stated, "[The Veteran] served in the Gulf War and developed many symptoms during his service time.  He has a diagnosis of Gulf War syndrome, depression, fibromyalgia, low back pain, chronic sinusitis, migraine headaches and DJD.  Gulf War Syndrome began after exposures during his 6 month deployment to Persian Gulf in 1989. [sic]  He has typical symptoms including chronic fatigue, arthralgias, myalgias, temperature intolerance, chemical intolerances, sleep disturbance, and low mood.  Despite treatments with medications (SSRIs, co-enzyme q-10, vitamin D and others), psychological therapy and physical therapy, his symptoms persist . . . Fibromyalgia signs and symptoms, including > 11/18 tender trigger point are present.  Therapy with acupuncture and physical therapy has helped, but this is a chronic condition that persists."  
In sum, there are conflicting medical opinions regarding whether the Veteran's current joint pain is caused by fibromyalgia due to environment exposure during the Gulf War.  When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, whether the opinion is definitive and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners, Dr. B.A.G., and Dr. J.M. are all medical professionals qualified to render the relevant opinions.  All reviewed the claims file and considered the Veteran's competent statements.  They also include definitive opinions supported by a rationale.  Hence, the evidence is at least in equipoise.  

Finally, the Board finds that the Veteran's fibromyalgia has manifested to a compensable level.  The Board has analyzed the Veteran's reported fibromyalgia symptoms of under Diagnostic Code (DC) 5025.  See 38 C.F.R. § 4.71a, DC 5025.  Under DC 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  Although the April 2012 VA examination report indicates that the Veteran did not require medication to control his fibromyalgia,
the Veterans VA treatment records and the January 2016 VA examination report indicate that the Veteran was prescribed venlafaxine for fibromyalgia.  Therefore, reasonable doubt is resolved in the Veteran's favor and entitlement to service connection for joint pain in the low back, mid-back, bilateral knees and sensory changes claimed as fibromyalgia due to medically unexplained chronic multisymptom illness is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for joint pain in the low back, mid-back, bilateral knees and sensory changes claimed as fibromyalgia is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


